AMENDED AND RESTATED LICENSE AGREEMENT


MGH AGREEMENT NO:


MGH CASE NOS: 783, 912, 2100,

        THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), is
entered into as of March 16, 2008 (the “EXECUTION DATE”), and is effective as of
December 20, 2007 (the “EFFECTIVE DATE”) by and between THE GENERAL HOSPITAL
CORPORATION, a not-for-profit corporation doing business as Massachusetts
General Hospital, having a place of business at Fruit Street, Boston,
Massachusetts 02114 (“GENERAL”) and Palomar Medical Technologies, Inc., a
Delaware corporation having offices at 82 Cambridge Street, Burlington, MA 01803
(“PALOMAR”).

WITNESSETH:

WHEREAS, under research programs funded by GENERAL and the U.S. Government,
GENERAL, through research conducted by Dr. R. Rox Anderson, developed an
invention pertaining to light-based hair removal;

WHEREAS, GENERAL filed (i) a U.S. Patent Application that issued as U.S. Patent
No. 5,595,568 entitled “Permanent Hair Removal Using Optical Pulses” on January
21, 1997, (ii) a U.S. Patent Application that issued as U.S. Patent No.
5,735,844 entitled “Hair Removal Using Optical Pulses” on April 7, 1998 and
(iii) foreign patent applications related by priority (as such term is defined
in 35 U.S.C. §119 and foreign legal counterparts) to one or more of such patents
and patent applications described in the foregoing clauses (i) and (ii)
(collectively, the “'568 PATENT FAMILY”) in each case covering said invention,
and all of the rights, title and interest of the named inventors—Dr. R. Rox
Anderson, Dr. Melanie C. Grossman and William Farinelli—in said ‘568 PATENT
FAMILY have been assigned to GENERAL;

WHEREAS, under research programs funded by PALOMAR, GENERAL, through research
conducted by Drs. R. Rox Anderson and Dieter Manstein, and PALOMAR, through
research conducted by its employees and consultants, have developed joint
inventions pertaining to hair growth management;

WHEREAS, PALOMAR and GENERAL jointly filed (i) a U.S. Patent Application that
issued as U.S. Patent No. 7,044,959 entitled “Method and Apparatus for Hair
Growth Management” on May 16, 2006 and (ii) foreign patent applications related
by priority to the patent and patent application described in the foregoing
clause (i) (collectively, the “'959 PATENT FAMILY”), and all of Dr. R. Rox
Anderson and Dr. Dieter Manstein’s rights, title and interest in said ‘959
PATENT FAMILY have been assigned to GENERAL;

WHEREAS, GENERAL represents to the best of its knowledge and belief that: (i) it
is the owner of all rights, title and interest in the ‘568 PATENT FAMILY PATENT
RIGHTS, (ii) other than PALOMAR’s rights, title and interest in the ‘959 PATENT
FAMILY PATENT RIGHTS, it is the owner of all rights, title and interest in the
‘959 PATENT FAMILY PATENT RIGHTS and (iii) it has the right and ability to grant
the licenses hereinafter described;

--------------------------------------------------------------------------------

WHEREAS, as a center for research and education, GENERAL is interested in
licensing its rights, title and interest in the PATENT RIGHTS in the LICENSE
FIELD and the PHOTON RECYCLING PATENT RIGHTS in all fields (each capitalized
term as defined below) and thus benefiting the public by facilitating the
dissemination of the results of its research in the form of useful products, but
is without capacity to commercially develop, manufacture, and distribute any
such product;

WHEREAS, PALOMAR having such capacity, desires to commercially develop,
manufacture, use and distribute such products throughout the world;

WHEREAS, PALOMAR and GENERAL previously entered into that certain License
Agreement, effective as of August 18, 1995, as amended (the “PRIOR AGREEMENT”);
and

WHEREAS, PALOMAR and GENERAL desire to amend and restate the PRIOR AGREEMENT as
of the EFFECTIVE DATE as set forth herein.

NOW THEREFORE, in consideration of the premises and of the faithful performance
of the covenants herein contained, the parties hereto agree as follows:

1.     DEFINITIONS.


    1.1               The term “ACCOUNTING PERIOD” shall mean each six month
period ending June 30 and December 31.


    1.2               The term “AFFILIATE” with respect to either party shall
mean any corporation or other legal entity other than that party in whatever
country organized, controlling, controlled by or under common control with that
party. The term “control” shall mean (a) in the case of PALOMAR, direct or
indirect ownership of at least fifty percent (50%) of the voting securities
having the right to elect directors, and (b) in the case of GENERAL, the power,
direct or indirect, of management and policies, whether through the ownership of
voting securities, by contract or otherwise.


    1.3               The term “FIRST COMMERCIAL EXPLOITATION” shall mean in
each country the first exploitation by way of sale of any PRODUCT or performance
of a SERVICE, by PALOMAR, its AFFILIATES or SUBLICENSEES.


    1.4               The term “LICENSE FIELD” shall mean hair reduction and/or
removal.


    1.5               The term “NET REVENUES” shall mean the GROSS REVENUES (as
defined in clause (b) and further described in clauses (c), (d) and (e) of this
Paragraph 1.5 below) received by PALOMAR or any of its AFFILIATES for the sale
or distribution of any PRODUCT or for the performance of any SERVICE, less (to
the extent appropriately documented) the following amounts actually paid out by
PALOMAR or its AFFILIATE or credited against the GROSS REVENUES received by
them:


2

--------------------------------------------------------------------------------

    (a)               


    (i)                    credits and allowances for the price adjustment,
rejection, or return of PRODUCTS previously sold or SERVICES previously
performed, including reductions imposed by Medicare, Medicaid or an HMO;


    (ii)                    rebates and cash discounts to customers allowed and
taken;


    (iii)                   amounts for transportation, insurance, handling or
shipping charges to customers;


    (iv)                    taxes, duties and other governmental charges levied
on or measured by the sale of PRODUCTS or SERVICES, whether absorbed by PALOMAR
or its AFFILIATE or paid by the purchaser so long as PALOMAR’s or its
AFFILIATE’s price is reduced thereby, but not franchise or income taxes of any
kind whatsoever; and


    (v)                    for any revenues in which the United States
government on the basis of its royalty-free license pursuant to 35 USC Sec.
202(c) to any PATENT RIGHT requires that the GROSS REVENUES of any PRODUCT or
SERVICE subject to such PATENT RIGHT, be reduced by the amount of such royalty
owed GENERAL pursuant to Paragraph 4.1, the amount of such royalty.


    (b)                    For any bona fide sale, lease, license, rental or
other disposition of a PRODUCT or bona fide performance of a SERVICE to a bona
fide customer, the GROSS REVENUE shall be the gross billing price of the PRODUCT
or the gross billing price for the SERVICE, respectively, received by PALOMAR or
its AFFILIATES.


    (c)                    If PALOMAR or any of its AFFILIATES sells any PRODUCT
in a bona fide sale as a component of a combination of active functional
elements, the GROSS REVENUE of the PRODUCT shall be determined by multiplying
the GROSS REVENUE of the combination by the fraction A over A + B, in which “A”
is the GROSS REVENUE of the PRODUCT portion of the combination when sold
separately during the ACCOUNTING PERIOD in the country in which the sale was
made, and “B” is the GROSS REVENUE of the other active elements of the
combination sold separately during said ACCOUNTING PERIOD in said country. In
the event that no separate sale of either such PRODUCT of active elements of the
combination is made during said ACCOUNTING PERIOD in said country, the GROSS
REVENUE of the PRODUCT shall be determined by multiplying the GROSS REVENUE of
such combination by the fraction C over C + D, in which “C” is the standard
fully-absorbed cost of the PRODUCT portion of such combination, and "D" is the
sum of the standard fully-absorbed costs of the other active elements
component(s), such costs being arrived at using the standard accounting
procedures of PALOMAR which will be in accord with generally accepted accounting
practices.


    (d)                    If PALOMAR, or any of its AFFILIATES, commercially
uses or disposes of any PRODUCT by itself (as opposed to a use or disposition of
the PRODUCT as a component of a combination of active functional elements) other
than in a bona fide sale to a bona fide customer, the GROSS REVENUE hereunder
shall be the price which would be then payable in an arm’s length transaction.
If PALOMAR, or any of its AFFILIATES, commercially uses or disposes of any
PRODUCT as a component of a combination of active functional elements other than
in a bona fide sale to a bona fide customer, the GROSS REVENUE of the PRODUCT
shall be determined in accordance with Paragraph 1.5(c), using as the GROSS
REVENUE of the combination that price which would be then payable in an arm’s
length transaction.


3

--------------------------------------------------------------------------------

    (e)                    Transfer of a PRODUCT within PALOMAR or between
PALOMAR and an AFFILIATE for sale by the transferee shall not be considered a
sale, commercial use or disposition for the purpose of foregoing paragraphs; in
the case of such transfer the GROSS REVENUE shall be based on sale of the
PRODUCT by the transferee.


    1.6               The term “PATENT RIGHT” shall mean GENERAL’s rights in the
‘568 PATENT FAMILY, in each case including any division, continuation, those
claims in any continuation-in-part (including through multiple tiers) of any
patent or patent application contained in the ‘568 PATENT FAMILY which claim an
invention described or claimed in any patent or patent application specifically
identified in the applicable recitals above or any foreign patent application
thereof or Letters Patent or the equivalent thereof issuing thereon (including
through multiple tiers) or reissue, reexamination or extension (including
without limitation any supplementary protection certificate) thereof (the “'568
PATENT FAMILY PATENT RIGHTS”) and GENERAL’s rights in the ‘959 PATENT FAMILY, in
each case including any division, continuation, those claims in any
continuation-in-part (including through multiple tiers) of any patent or patent
application contained in the ‘959 PATENT FAMILY which claim an invention
described or claimed in any patent or patent application specifically identified
in the applicable recitals above or any foreign patent application thereof or
Letters Patent or the equivalent thereof issuing thereon (including through
multiple tiers) or reissue, reexamination or extension (including without
limitation any supplementary protection certificate) thereof (the “'959 PATENT
FAMILY PATENT RIGHTS”).


    1.7               The term “PHOTON RECYCLING PATENT RIGHTS” shall mean
GENERAL’s rights in U.S. Patent No. 5,824,023, filed April 16, 1996 and entitled
“Radiation-Delivery Device”, including any division, continuation or any foreign
patent application thereof or Letters Patent or the equivalent thereof issuing
thereon (including through multiple tiers) or reissue, reexamination or
extension (including without limitation any supplementary protection
certificate) thereof. PHOTON RECYCLING PATENT RIGHTS shall also include those
claims in any continuation-in-part (including through multiple tiers) which
claim an invention described or claimed in U.S. Patent No. 5,824,023.


    1.8                      The term “PRODUCT” shall mean any article, device
or composition, the manufacture, use, import, sale or offer for sale of which
would infringe a VALID CLAIM of any PATENT RIGHT in the absence of rights to
such PATENT RIGHT.The term “PRODUCT”shall not include for purposes of NET
REVENUES any PRODUCT used by PALOMAR, its sales agents, representatives or
distributors solely for demonstration and marketing purposes. In no event shall
such demonstration/marketing units exceed 20% of the total number of any
particular PRODUCT manufactured by PALOMAR. GENERAL shall receive the applicable
royalty rate due on any monetary or other valuable consideration received by
PALOMAR for said demonstration/marketing units, which shall not include the
value of promotional and marketing activities employing such demonstration
units, nor shall it include the value of technical or scientific collaborations
between PALOMAR and the recipient of such demonstration units for which
collaborations no monetary consideration is received by PALOMAR.


4

--------------------------------------------------------------------------------

    1.9                The term “SERVICE” shall mean any method or service the
use, performance, sale or offer for sale of which would infringe a VALID CLAIM
of any PATENT RIGHT in the absence of rights to such PATENT RIGHT.


    1.10               The term “SUBLICENSEE” shall mean any non-AFFILIATE third
party sublicensed by PALOMAR or by an AFFILIATE or another SUBLICENSEE under
Paragraph 2.1(b) to make, have made, use, import, sell or offer for sale any
PRODUCT or perform any SERVICE.


    1.11               The term “VALID CLAIM” shall mean any claim of any PATENT
RIGHT that has not been (i) finally rejected or (ii) declared invalid by a
patent office or court of competent jurisdiction in any unappealed and
unappealable decision.


2.     LICENSE.


    2.1               GENERAL hereby grants PALOMAR and its AFFILIATES, subject
to the rights of the United States Government:


    (a)                    an exclusive, worldwide, royalty-bearing,
transferable (to the extent permitted in Paragraph 9.8) license in the LICENSE
FIELD under GENERAL’s rights in the PATENT RIGHTS to make, have made, use,
import, sell and offer for sale PRODUCTS and to use, perform, sell and offer for
sale SERVICES;


    (b)                    the right to sublicense PATENT RIGHTS licensed to
PALOMAR under Paragraph 2.1(a) ** to make, have made, use, import, sell and
offer for sale PRODUCTS and to use, perform, sell and offer for sale SERVICES;
provided that each such sublicense granted hereunder shall be consistent with
and comply with the terms of this Agreement that are relevant to the SUBLICENSEE
and shall incorporate terms and conditions sufficient to enable PALOMAR to
comply with this Agreement. **; and


    (c)                    a non-exclusive, non-sublicenseable (except as set
forth below), worldwide, perpetual, irrevocable, royalty-free, fully paid up
license in all fields under GENERAL’s rights in PHOTON RECYCLING PATENT RIGHTS
to make, have made, use, import, sell and offer for sale products and to perform
services.


        All licenses pursuant to this Paragraph 2.1 are subject to the rights,
conditions and limitations imposed by U.S. law with respect to inventions made
in the performance of federally funded research. Notwithstanding anything to the
contrary contained herein, the Parties acknowledge and agree that any and all
sublicenses to GENERAL’s rights in the PHOTON RECYCLING PATENT RIGHTS granted by
PALOMAR and in effect as of the EFFECTIVE DATE shall remain valid and in full
force and effect **

        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.

5

--------------------------------------------------------------------------------

        The foregoing licenses to sell PRODUCTS and perform SERVICES include
without limitation the right to grant to the purchasers of such PRODUCTS or
SERVICES the right to use such purchased PRODUCTS or SERVICES in a method coming
within the scope of any PATENT RIGHTS or PHOTON RECYCLING PATENT RIGHTS.

        PALOMAR shall provide the members of the staff of the Office of
Corporate Sponsored Research & Licensing (“CSRL”) and of the Office of the
General Counsel of GENERAL with an unredacted copy of any sublicense agreement
for its SUBLICENSEES within thirty (30) days of execution, subject to the
execution by GENERAL, on the one hand, and PALOMAR, on the other hand, of a
written non-disclosure agreement in the form attached hereto as Exhibit A,
protecting on behalf of PALOMAR the confidentiality of the terms and existence
of such sublicense agreement.


    2.2               Retained Rights; Requirements. Any and all licenses
granted hereunder are subject to GENERAL’s and GENERAL’s AFFILIATES’ right to
make and to use the subject matter described and/or claimed in the PATENT RIGHTS
and to permit others at academic, government and not-for-profit institutions to
make and use the subject matter described and/or claimed in PATENT RIGHTS for
research and educational purposes.


    2.3               It is understood that nothing herein shall be construed to
grant PALOMAR a license express or implied under any patent owned solely or
jointly by GENERAL other than the PATENT RIGHTS and PHOTON RECYCLING PATENT
RIGHTS expressly licensed hereunder, subject to this Agreement.


    2.4               Subject to the license grants hereunder and the other
terms of this Agreement, each party has an undivided one-half interest in and to
the ‘959 PATENT FAMILY PATENT RIGHTS.Each party shall exercise its ownership
rights in and to the ‘959 PATENT FAMILY PATENT RIGHTS, including without
limitation the right to license and sublicense or otherwise to exploit, transfer
or encumber its ownership interest, without an accounting or obligation to, or
consent required from, the other party, but subject to the license grants
hereunder and the other terms of this Agreement. At the reasonable written
request of a party, the other party shall in writing grant such consents and
confirm that no such accounting is required to effect the foregoing regarding
the ‘959 PATENT FAMILY PATENT RIGHTS. This provision shall survive the
expiration or termination of this Agreement.


3.     FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS.


    3.1               GENERAL shall be responsible for the preparation, filing,
prosecution and maintenance of all patent applications and patents included in
the PHOTON RECYCLING PATENT RIGHTS and the ‘568 PATENT FAMILY PATENT RIGHTS.
Subject to Paragraph 3.2, PALOMAR shall reimburse GENERAL for all reasonable
costs (“Costs”) incurred by GENERAL for the preparation, filing, prosecution and
maintenance of all ‘568 PATENT FAMILY PATENT RIGHTS by paying such Costs
directly to legal counsel upon receipt of invoices from GENERAL or legal
counsel.


6

--------------------------------------------------------------------------------

    3.2               With respect to any ‘568 PATENT FAMILY PATENT RIGHT, each
document or a draft thereof pertaining to the filing, prosecution, or
maintenance of such PATENT RIGHT, including but not limited to each patent
application, office action, response to office action, request for terminal
disclaimer, and request for reissue or reexamination of any patent issuing from
such application shall be provided to PALOMAR as follows. GENERAL shall instruct
its outside counsel to provide such documents simultaneously to GENERAL and
PALOMAR. If such counsel fails to deliver such documents simultaneously to
PALOMAR, then GENERAL shall promptly deliver a copy of such documents to
PALOMAR. For a document to be filed in any patent office, a draft of such
document shall be provided sufficiently prior to its filing, to allow for review
and comment by PALOMAR. If as a result of the review of any such document,
PALOMAR shall elect not to pay or continue to pay the Costs for any such ‘568
PATENT FAMILY PATENT RIGHT, PALOMAR shall so notify GENERAL within thirty (30)
days of PALOMAR’s receipt of such document and PALOMAR shall thereafter be
relieved of the obligation to pay any additional Costs regarding such PATENT
RIGHT incurred after the receipt of such notice by GENERAL. Such U.S. or foreign
patent application or patent shall thereupon cease to be a PATENT RIGHT
hereunder and GENERAL shall be free to license its rights to that particular
U.S. or foreign patent application or patent to any other party on any terms.
GENERAL shall use its commercially reasonable efforts to notify PALOMAR prior to
engaging in any prosecution action with respect to any ‘568 PATENT FAMILY PATENT
RIGHT (for clarity, including without limitation the filing of any patent
applications related by priority to any such PATENT RIGHT) and PALOMAR shall
have the right to provide comments and recommendations on any action proposed to
be taken by GENERAL and GENERAL agrees to consider in good faith PALOMAR’s
recommendations. Where a course of action is followed on a ‘568 PATENT FAMILY
PATENT RIGHT which is both contrary to PALOMAR’s recommendations and which
increases Costs over such recommendation, PALOMAR shall only be responsible for
Costs which would have been incurred had its recommendation been followed.


    3.3        PALOMAR shall continue to be responsible for the preparation,
filing, prosecution and maintenance of all patent applications and patents
included in all ‘959 PATENT FAMILY PATENT RIGHTS, and for all Costs incurred
therefor. PALOMAR may elect not to continue to prosecute or maintain any U.S. or
foreign patent application or patent contained within the ‘959 PATENT FAMILY
PATENT RIGHTS upon sixty (60) days advance written notice to GENERAL, and
PALOMAR shall thereafter be relieved of the obligation to pay any additional
Costs regarding such U.S. or foreign patent application or patent incurred after
the expiration of such sixty (60) day notice period. After the expiration of
such sixty (60) day notice period, such U.S. or foreign patent application or
patent shall thereupon cease to be a PATENT RIGHT hereunder and GENERAL shall be
free to file, prosecute and maintain said patent application and to license its
rights to that particular U.S. or foreign patent application or patent to any
other party on any terms.


7

--------------------------------------------------------------------------------

    3.4               With respect to any ‘959 PATENT FAMILY PATENT RIGHT, each
document or a draft thereof pertaining to the filing, prosecution, or
maintenance of such ‘959 PATENT FAMILY PATENT RIGHT, including but not limited
to each patent application, office action, response to office action, request
for terminal disclaimer, and request for reissue or reexamination of any patent
issuing from such application shall be provided to GENERAL as follows. PALOMAR
shall instruct its outside counsel to provide such documents simultaneously to
GENERAL and PALOMAR. If such counsel fails to deliver such documents
simultaneously to GENERAL, then PALOMAR shall promptly deliver a copy of such
documents to GENERAL. For a document to be filed in any patent office, a draft
of such document shall be provided sufficiently prior to its filing, to allow
for review and comment by GENERAL. PALOMAR shall use its commercially reasonable
efforts to notify GENERAL prior to engaging in any prosecution action with
respect to any such ‘959 PATENT FAMILY PATENT RIGHT (for clarity, including
without limitation the filing of any patent applications related by priority to
any such ‘959 PATENT FAMILY PATENT RIGHT), and GENERAL shall have the right to
provide comments and recommendations on any action proposed to be taken by
PALOMAR, and PALOMAR agrees to consider in good faith GENERAL’s recommendations.
In the case of ‘959 PATENT FAMILY PATENT RIGHTS containing VALID CLAIMS covering
subject matter solelyoutside of the LICENSE FIELD, PALOMAR shall take no
prosecution action without first using commercially reasonably efforts to obtain
written approval from GENERAL, which approval shall not be unreasonably delayed,
withheld or conditioned.


4.     ROYALTIES; LICENSE FEES.


    4.1               Royalties.


    (a)                    The following undertaking having been agreed to for
the purpose of reflecting and advancing the mutual convenience of the parties,
beginning with the FIRST COMMERCIAL EXPLOITATION in any country, on all sales of
PRODUCTS anywhere in the world by PALOMAR and its AFFILIATES, PALOMAR shall pay
GENERAL, during the term of the license granted under Paragraph 2.1(a), where a
PRODUCT is covered by a VALID CLAIM in the PATENT RIGHTS in the country in
question and the PATENT RIGHTS are exclusively licensed in the LICENSE FIELD to
PALOMAR hereunder, a royalty of:


    (i)                   For each NeoLux base system and each EsteLux base
system sold by PALOMAR or its AFFILIATES,** of applicable NET REVENUES;


    (ii)                  For each MediLux base system sold by PALOMAR or its
AFFILIATES, ** of applicable NET REVENUES;


    (iii)                  For each LuxY handpiece for use with a NeoLux,
EsteLux, or MediLux base system sold by PALOMAR or its AFFILIATES, ** of
applicable NET REVENUES;


    (iv)                   For each StarLux, StarLux 500 or Next Generation base
system and LuxY, LuxYs or Lux1064+ handpiece for use with a StarLux, StarLux 500
or Next Generation base system sold by PALOMAR or its AFFILIATES, ** of
applicable NET REVENUES; and


    (v)                    For each LuxR and LuxRs handpiece for use with a
NeoLux, EsteLux, MediLux, StarLux or StarLux 500 or Next Generation base system
sold by PALOMAR or its AFFILIATES, ** of applicable NET REVENUES.


        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.

8

--------------------------------------------------------------------------------

        For purposes of the foregoing clauses (iv) and (v), the term “Next
Generation” shall refer to a base unit capable of operating two (2) or more
handpieces.


    (b)                    For PRODUCTS not listed in Paragraph 4.1(a) and sold
solely for use in the LICENSE FIELD, unless the parties agree otherwise,
beginning with the FIRST COMMERCIAL EXPLOITATION in any country, (i) on all
sales of PRODUCTS anywhere in the world by PALOMAR and its AFFILIATES, PALOMAR
shall pay GENERAL, during the term of the license granted under Paragraph
2.1(a), where a PRODUCT is covered by a VALID CLAIM in the PATENT RIGHTS in the
country in question and the PATENT RIGHTS are exclusively licensed in the
LICENSE FIELD to PALOMAR hereunder, a royalty of **. For any SERVICE performed
by PALOMAR or its AFFILIATES, PALOMAR shall pay GENERAL, during the term of the
license granted under Paragraph 2.1(a), where a SERVICE is covered by a VALID
CLAIM in the PATENT RIGHTS in the country in question and the PATENT RIGHTS are
exclusively licensed in the LICENSE FIELD to PALOMAR hereunder, a royalty of **
of the applicable NET REVENUES of all SERVICES hereunder.


    (c)                    The parties agree to negotiate in good faith a
commercially reasonable royalty to be paid to GENERAL on NET REVENUES for any
PRODUCTS not listed in Paragraph 4.1(a), or to which the provisions of Paragraph
4.1(b) would apply, that are sold by PALOMAR for use in the LICENSE FIELD as
well as other uses. Any such royalty shall be negotiated based on and consistent
with the principles embodied by the royalty rates set forth in Paragraph 4.1(a).


    (d)                    If the manufacture, use, import, sale or offer for
sale of a PRODUCT or performance of a SERVICE is covered hereunder by only a
VALID CLAIM of a ‘959 PATENT FAMILY PATENT RIGHT (and not any VALID CLAIMS of
‘568 PATENT FAMILY PATENT RIGHTS), including without limitation as a result of
expiration of ‘568 PATENT FAMILY PATENT RIGHTS, then each of the royalty rates
enumerated in Paragraphs 4.1(a) and 4.1(b) shall be reduced by **


    (e)                    For PRODUCT sold by a SUBLICENSEE, or SERVICES
performed by a SUBLICENSEE or any other third party by virtue of any right or
license to the PATENT RIGHTS granted by such SUBLICENSEE, GENERAL shall receive
forty percent (40%) of the sublicensing revenues (including up-front fees and
milestone payments) received by PALOMAR or its AFFILIATES from such SUBLICENSEE;
provided, however, that in no case shall GENERAL receive less than ** of the
applicable NET REVENUES for PRODUCTS sold by SUBLICENSEES (so long as the
PRODUCT, its manufacture, use or sale, or the SERVICE and its performance, is
covered by a VALID CLAIM of any ‘568 PATENT FAMILY PATENT RIGHT licensed
exclusively to PALOMAR in the country in question); provided further that if
such SUBLICENSEE activities are covered hereunder by only a VALID CLAIM of a
‘959 PATENT FAMILY PATENT RIGHT (and not any VALID CLAIMS of ‘568 PATENT FAMILY
PATENT RIGHTS), including without limitation as a result of expiration of ‘568
PATENT FAMILY PATENT RIGHTS, then instead GENERAL shall receive twenty-five
percent (25%) of the sublicensing revenues (including up-front fees and
milestone payments) received by PALOMAR or its AFFILIATES from such SUBLICENSEE;
provided however, that in no case shall GENERAL receive less than ** of the
applicable NET REVENUES for PRODUCTS sold by SUBLICENSEES. PALOMAR and GENERAL
agree that for each sublicense by PALOMAR to a SUBLICENSEE that includes a
non-monetary component, PALOMAR and GENERAL will agree to a specific allocation
of the non-monetary component by separate letter agreement.


        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.

9

--------------------------------------------------------------------------------




    (f)                    If the royalty rate (calculated as a percentage of
NET REVENUE) paid by a SUBLICENSEE to PALOMAR or any of its AFFILIATES is lower
than the royalty rate paid by PALOMAR to GENERAL, then GENERAL agrees to
consider a reduction in the royalty rate paid by PALOMAR to GENERAL in
accordance with Paragraph 4.3.


    4.2               In the event that more than one royalty rate under
Paragraph 4.1(a) or 4.1(b) is applicable to a PRODUCT or SERVICE, the highest of
the applicable royalties under Paragraph 4.1(a) or 4.1(b) shall apply. In the
event that more than one sublicensing revenue percentage under Paragraph 4.1(e)
is applicable to a PRODUCT or SERVICE, the highest of the applicable
sublicensing revenue percentages under Paragraph 4.1(e) shall apply. Only one
royalty and one sublicensing fee shall be due and payable to GENERAL by PALOMAR
for any PRODUCT or SERVICE regardless of the number of PATENT RIGHTS licensed by
GENERAL under this Agreement covering such PRODUCT or SERVICE.


    4.3               In the event that the royalty paid to GENERAL is a
significant factor in the return realized by PALOMAR so as to diminish PALOMAR’s
capability to respond to competitive pressures in the market, GENERAL agrees to
consider a reasonable reduction in the royalty paid to GENERAL as to each such
PRODUCT and SERVICE for the period during which such market condition exists.
Factors determining the size of the reduction will include without limitation
profit margin on PRODUCT and SERVICES and on analogous products, prices of
competitive products and services, total prior sales by PALOMAR, and PALOMAR’s
expenditures in PRODUCT and SERVICE development.


    4.4               The payments due under this Agreement shall, if overdue,
bear interest until payment at a per annum rate equal to one percent (1%) above
the prime rate in effect on the due date as reported by the Wall Street Journal,
not to exceed the maximum permitted by law. The payment of such interest shall
not prelude GENERAL from exercising any other rights it may have as a
consequence of the lateness of any payment.


5.     REPORTS AND PAYMENTS


    5.1               PALOMAR shall keep, and shall cause each of its AFFILIATES
to keep full and accurate books of accounts containing all particulars that may
be necessary for the purpose of calculating all royalties and sublicensing fees
payable to GENERAL hereunder. Such books of account shall be kept at their
principal place of business and, with all necessary supporting data, shall,
during all reasonable times for the three (3) years next following the end of
the calendar year to which each shall pertain, be open for inspection at
reasonable times and on reasonable notice by GENERAL or its designee at
GENERAL’s expense for the purpose of verifying royalty statements or compliance
with this Agreement. Such inspections shall be conducted no more than twice
during any twelve (12) month period.


        

10

--------------------------------------------------------------------------------




    5.2               In each year the amount of royalty and sublicensing fees
due hereunder shall be calculated semiannually as of the end of each ACCOUNTING
PERIOD and shall be paid semiannually within the sixty (60) days next following
such date, every such payment to be supported by the accounting prescribed in
Paragraph 5.3 and to be made in United States currency. Whenever conversion from
any foreign currency shall be required, such conversion shall be at the rate of
exchange thereafter published in the Wall Street Journal for the business day
closest to the end of the applicable ACCOUNTING PERIOD.


    5.3               With each semiannual payment, PALOMAR shall deliver to
GENERAL a full and accurate accounting, in the forms attached hereto as Exhibits
B and C or other forms mutually agreed to by the parties.


    5.4               PALOMAR shall include in the next semiannual report to
GENERAL any new PRODUCT or SERVICE introduction, which PRODUCT or SERVICE is
covered by one or more of the license grants under Paragraph 2.1.


6. INFRINGEMENT


    6.1               GENERAL will protect its PATENT RIGHTS from infringement
and prosecute infringers when, in its sole judgment, such action may be
reasonably necessary, proper and justified.


    6.2               If PALOMAR shall have supplied GENERAL with written
evidence demonstrating to GENERAL’s reasonable satisfaction prima facie
infringement of a claim of a PATENT RIGHT by a third party, whether such
infringement occurred or is alleged to have occurred before or after the
EFFECTIVE DATE, PALOMAR may by notice request GENERAL to take steps to protect
the PATENT RIGHT. GENERAL shall notify PALOMAR within sixty (60) days of the
receipt of such notice whether GENERAL intends to prosecute the alleged
infringement. If GENERAL notifies PALOMAR that it intends to so prosecute,
GENERAL shall, within three (3) months of its notice to PALOMAR either (i) cause
infringement to terminate or (ii) initiate legal proceedings against the
infringer. In the event GENERAL notifies PALOMAR that GENERAL does not intend to
prosecute said infringement PALOMAR may, upon notice to GENERAL, initiate legal
proceedings against the infringer at PALOMAR’s expense and in GENERAL’s name if
so required by law. No settlement, consent judgment or other voluntary final
disposition of the suit which invalidates or restricts the claims of such PATENT
RIGHTS may be entered into without the consent of GENERAL, which consent shall
not be unreasonably withheld, and shall not be withheld unless GENERAL assumes
responsibility for future expenses in litigation. PALOMAR shall indemnify
GENERAL against any order for payment that may be made against GENERAL in such
proceedings.


11

--------------------------------------------------------------------------------

    6.3               In the event one party shall initiate or carry on legal
proceedings to enforce any PATENT RIGHT against any alleged infringer, the other
party shall fully cooperate with and supply all assistance reasonably requested
by the party initiating or carrying on such proceedings. The party which
institutes any suit to protect or enforce a PATENT RIGHT shall have sole control
of that suit and shall bear the reasonable expenses (excluding legal fees)
incurred by said other party in providing such assistance and cooperation as is
requested pursuant to this Article 6. The party initiating or carrying on such
legal proceedings shall keep the other party informed of the progress of such
proceedings and said other party shall be entitled to counsel in such
proceedings but at its own expense. Any award paid by third parties as the
result of such proceedings (whether by way of settlement or otherwise) shall
first be applied to reimbursement of the unreimbursed legal fees and expenses
incurred by either party, and then the remainder shall be divided between the
parties as follows:


    (a)               


    (i)                    If the amount is based on lost profits, PALOMAR shall
receive an amount equal to the damages the court determines PALOMAR has suffered
as a result of the infringement less the amount of any royalties that would have
been due GENERAL on sales of PRODUCT lost by PALOMAR as a result of the
infringement had PALOMAR made such sales; and


    (ii)                   GENERAL shall receive an amount equal to the
royalties it would have received if such sales had been made by PALOMAR; or


    (b)                    As to awards other than those based on lost profits,
sixty (60) percent to the party initiating such proceedings and forty (40)
percent to the other party, provided that in the event that GENERAL has paid for
further litigation subsequent to GENERAL’s refusal to agree to a settlement,
consent judgment or voluntary final disposition of a suit pursuant to Paragraph
6.2, such awards shall be divided equally between the parties.


    6.4               For the purpose of the proceedings referred to in this
Article 6, GENERAL and PALOMAR shall permit the use of their names and shall
execute such documents and carry out such other acts as may be necessary. The
party initiating or carrying on such legal proceedings shall keep the other
party informed of the progress of such proceedings and said other party shall be
entitled to counsel in such proceedings but at its own expense, said expenses to
be off-set against any damages received by the party bringing suit in accordance
with the foregoing Paragraph 6.3.


    6.5               The provisions of this Article 6 shall apply only to
PATENT RIGHTS licensed to PALOMAR under Paragraph 2.1 in the country in which
the alleged infringement is taking place.


7. INDEMNIFICATION


    7.1               


12

--------------------------------------------------------------------------------

    (a)                    PALOMAR shall indemnify, defend and hold harmless
GENERAL and its trustees, officers, medical and professional staff, employees,
and agents and their respective successors, heirs and assigns (the
“Indemnitees”), against any liability, damage, loss or expense (including
reasonable attorney’s fees and expenses of litigation) incurred by or imposed
upon the Indemnitees or any one of them in connection with any claims, suits,
actions, demands or judgments arising out of any theory of product liability
(including, but not limited to, actions in the form of tort, warranty, or strict
liability) concerning any product, process or service made, used or sold
pursuant to any right or license granted under this Agreement.


    (b)                    PALOMAR’s indemnification under Paragraph 7.1(a)
above shall not apply to any liability, damage, loss or expense to the extent
that it is directly attributable to the negligent activities, reckless
misconduct or intentional misconduct of the Indemnitees.


    (c)                    PALOMAR agrees, at its own expense to provide
attorneys reasonably acceptable to GENERAL to defend against any actions brought
or filed against any party indemnified hereunder with respect to the subject of
indemnity contained herein, whether or not such actions are rightfully brought.


    (d)                    This Paragraph 7.1 shall survive expiration or
termination of this Agreement.


    7.2               


    (a)                    At such time as any product, process or service
relating to, or developed pursuant to, this Agreement is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by PALOMAR or by a SUBLICENSEE, AFFILIATE or agent of PALOMAR,
PALOMAR shall, at its sole cost and expense, procure and maintain commercial
general liability insurance with limits of $2,000,000 each occurrence and
$2,000,000 annual aggregate for bodily injury and property damage liability
combined. Such comprehensive general liability insurance shall provide (i)
product liability coverage and (ii) broad from contractual liability coverage
for PALOMAR’s indemnification under Paragraph 7.1. If PALOMAR elects to
self-insure all or part of the limits described above (including deductibles or
retentions which are in excess of $250,000 annual aggregate) such self-insurance
program must be acceptable to GENERAL and the Risk Management Foundation. The
minimum amounts of insurance coverage required under this Paragraph 7.2 shall
not be construed to create a limit of PALOMAR’s liability with respect to its
indemnification under Paragraph 7.1. The provisions of this Paragraph 7.2 shall
not be cumulative with provisions in other agreements between the parties; thus,
PALOMAR’s compliance with the insurance requirements of any of such other
agreements shall be sufficient for PALOMAR to comply with this Paragraph 7.2,
provided that such insurance requirements are at least as stringent as those set
forth in this Paragraph 7.2.


    (b)                    PALOMAR shall provide GENERAL with written evidence
of such insurance upon request of GENERAL. Should any of the above-described
policies be cancelled before the expiration date thereof, the issuing company
will endeavor to mail at least ten (10) days written notice to the certificate
holder, but failure to mail such notice shall impose no obligation or liability
of any kind upon PALOMAR, its agents or representatives; if PALOMAR does not
obtain replacement insurance providing comparable coverage prior to the
expiration of such fifteen (15) day period, GENERAL shall have the right to
suspend this Agreement effective at the end of such fifteen (15) day period
without notice or any additional waiting periods until such coverage is
obtained. If such coverage is not obtained within forty-five (45) days of the
original cancellation, GENERAL shall have the right to immediately terminate
this Agreement.


13

--------------------------------------------------------------------------------

    (c)                    PALOMAR shall maintain such comprehensive general
liability insurance beyond the expiration or termination of this Agreement
during (i) the period that any product, process, or service, relating to, or
developed pursuant to, this Agreement is being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by PALOMAR or by
a SUBLICENSEE, AFFILIATE or agent of PALOMAR and (ii) a reasonable period after
the period referred to in the immediately preceding clause (i) which in no event
shall be less than fifteen (15) years, provided that PALOMAR or its successors
remains in business during such time period.


    (d)                    This Paragraph 7.2 shall survive expiration or
termination of this Agreement.


    7.3               Each party warrants to the other that it has the right to
enter into this Agreement. GENERAL further warrants that (i) it is the owner of
the ‘568 PATENT FAMILY PATENT RIGHTS by assignment from Drs. R. Rox Anderson and
Melanie Grossman and Mr. William Farinelli and it is an owner of the ‘959 PATENT
FAMILY PATENT RIGHTS by assignment from Drs. R. Rox Anderson and Dieter
Manstein, (ii) except for certain rights in the U.S. Government in the ‘568
PATENT FAMILY PATENT RIGHTS and PALOMAR’s rights as a joint inventor of the ‘959
PATENT FAMILY PATENT RIGHTS and subject to the license grants hereunder and the
other terms of this Agreement, no other party has any rights, title or interest
in the PATENT RIGHTS and (iii) with respect to the PATENT RIGHTS in the LICENSE
FIELD, it has not granted, and will not grant, to any person or entity any
license, assignment (except as permitted by this Agreement) covenant not to sue
or other right or option to or agreement to grant any of the foregoing.GENERAL
also warrants that it is the owner of the PHOTON RECYCLING PATENT RIGHTS by
assignment from Dr. R. Rox Anderson.


    7.4               OTHER THAN WARRANTIES SET FORTH HEREIN, GENERAL MAKES NO
WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO ANY PATENT, TRADEMARK, SOFTWARE, TRADE SECRET, TANGIBLE
RESEARCH PROPERTY, INFORMATION OR DATA LICENSED OR OTHERWISE PROVIDED TO PALOMAR
HEREUNDER AND DISCLAIMS THE SAME.


8. TERMINATION


    8.1               Unless otherwise terminated as provided for in this
Agreement, the license to PATENT RIGHTS granted hereunder will continue until
the last to expire of any PATENT RIGHT. Notwithstanding the foregoing, PALOMAR
shall have the right to terminate this Agreement with respect to any or all of
the PATENT RIGHTS related to the ‘568 PATENT FAMILY or ‘959 PATENT FAMILY for
any reason effective upon ninety (90) days prior written notice to GENERAL,
whereupon such patent rights shall cease to be deemed licensed hereunder (for
example, termination of this Agreement with respect to the PATENT RIGHTS related
to the ‘959 PATENT FAMILY would cause all patent rights related to the ‘959
PATENT FAMILY to be no longer treated as PATENT RIGHTS hereunder).


14

--------------------------------------------------------------------------------

    8.2               GENERAL shall have the right to terminate any license to
PATENT RIGHTS in the United States granted under Paragraph 2.1 in the event
that, after the FIRST COMMERCIAL EXPLOITATION in the United States, there is a
continuous two (2) year period in which no NET REVENUES are generated in the
United States. Notwithstanding the foregoing, GENERAL shall not have the right
to terminate a license in the United States in the event that the generation of
NET REVENUES is prevented by force majeure, government regulation or
intervention, or institution of a law suit by any third party.


    8.3               If either party shall fail to faithfully perform any of
its obligations under this Agreement, the nondefaulting party may give written
notice of the default to the defaulting party. Subject to Paragraph 9.9, unless
such default is corrected within sixty (60) days after such notice, the
notifying party may terminate this Agreement, provided that only one such sixty
(60) day grace period shall be available in any twelve (12) month period with
respect to a default of any particular payment provision hereunder. Thereafter,
at the option of the non-defaulting party, notice of default of said provision
shall constitute termination.


    8.4               In the event that any license granted to PALOMAR and its
AFFILIATES under this Agreement is terminated, any sublicense under such license
granted prior to termination of said license shall remain in full force and
effect at Palomar’s option, provided that:


    (a)                    the SUBLICENSEE is not then in breach of its
sublicense agreement;


    (b)                    the SUBLICENSEE agrees to be bound to GENERAL as the
licensor under the terms and conditions of such sublicense agreement, as
modified by the provisions of this Paragraph 8.4;


    (c)                    the SUBLICENSEE, at GENERAL’s written request,
assumes in a signed writing the same obligations to GENERAL as those assumed by
PALOMAR under Articles 7 and 9 hereof;


    (d)                    GENERAL shall have the right to receive any payments
payable to PALOMAR under such sublicense agreement to the extent they are
reasonably and equitably attributable to such SUBLICENSEE’S right under such
sublicense to use and exploit PATENT RIGHTS;


    (e)                    GENERAL has the right to terminate such sublicense
upon fifteen (15) days prior written notice to PALOMAR and such SUBLICENSEE in
the event of any material breach by such SUBLICENSEE of the obligation to make
the payments described in clause (d) of this Paragraph 8.4, unless such breach
is cured prior to the expiration of such fifteen (15) day period; and


    (f)                    GENERAL shall not assume, and shall not be
responsible to such SUBLICENSEE for, any representations, warranties or
obligations of PALOMAR to such SUBLICENSEE, other than to permit such
SUBLICENSEE to exercise any rights to PATENT RIGHTS that are granted under such
sublicense agreement consistent with the terms of this Agreement.


15

--------------------------------------------------------------------------------

    8.5               Upon termination of the license granted under Paragraph
2.1(a), PALOMAR shall pay GENERAL all royalties due or accrued on the NET
REVENUES up to and including the date of termination. In the event of any
termination, PALOMAR shall also have the right to fill all existing order for
PRODUCTS, provided the royalties set forth herein are paid on such orders.
Further, in the event of any termination as a result either of a default by
GENERAL or as a result of the bankruptcy, insolvency, or other termination of
doing business by GENERAL, PALOMAR shall have the option of maintaining the
licenses granted herein in effect provided it continues to pay royalties on NET
REVENUES.


9. MISCELLANEOUS


    9.1               This Agreement, including the Exhibits hereto, constitutes
the entire understanding between the parties with respect to the subject matter
hereof and all prior agreements, including the PRIOR AGREEMENT, whether oral or
written, are merged herein as of the EFFECTIVE DATE. For clarity, (i) this
Agreement shall not supersede any other written agreement entered into between
PALOMAR and GENERAL on the EXECUTION DATE and (ii) the terms of the PRIOR
AGREEMENT shall be effective prior to the EFFECTIVE DATE in accordance with the
terms of the PRIOR AGREEMENT, but not thereon or thereafter. This Agreement
shall in no way alter or otherwise affect the rights and obligations of
PALOMAR’s SUBLICENSEES under any sublicense agreement (as amended, restated or
superseded from time to time) in existence on the EFFECTIVE DATE.


    9.2               All notices, demands, requests, approvals, consents or
other communications to be given or delivered under this Agreement shall be in
writing and shall be deemed to have been given: (i) when received; (ii) when
delivered in person or by courier or confirmed facsimile; (iii) when received by
electronic mail at the proper address followed by a reasonable indication of
receipt by the recipient; (iv) upon confirmation of receipt when sent by
certified mail, return receipt requested; or (v) upon receipt when sent by
reputable private international courier with established tracking capability
(such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set forth as
the case may be, to the noticed Party at the address set forth below, or such
other address as a Party may specify by written notice to the other.


 



Notices shall be sent to PALOMAR at:   Palomar Medical Technologies, Inc. 82
Cambridge Street Burlington, MA 01803 Attention: President Facsimile: (781)
993-2377 E-mail: jcaruso@palomarmedical.com


16

--------------------------------------------------------------------------------

with a required copy to:   Palomar Medical Technologies, Inc. 82 Cambridge
Street Burlington, MA 01803 Attention: General Counsel Facsimile: (781) 993-2377
E-mail: pdavis@palomarmedical.com


and a further required copy to:   Goodwin Procter LLP Exchange Place 53 State
Street Boston, MA 02109 Attention: Kingsley Taft, Esq. Facsimile: (617) 523-1231
E-mail: ktaft@goodwinprocter.com


and to GENERAL at:   Corporate Sponsored Research and Licensing Massachusetts
General Hospital 101 Huntington Ave., 4th Floor Boston, MA 02199 Attention:
Director Facsimile: (617) 954-9361 E-mail: ftoneguzzo@partners.org


with a required copy to:   Corporate Sponsored Research and Licensing
Massachusetts General Hospital 101 Huntington Ave., 4th Floor Boston, MA 02199
Attention: Case Manager Facsimile: _________________ E-mail:


    9.3        This Agreement may be amended and any of its terms or conditions
may be waived only by a written instrument executed by the parties or, in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect its rights at a later time to enforce the same. No waiver by
either party of any condition shall be deemed as a further or continuing waiver
of such condition or term or of any other condition or term.


17

--------------------------------------------------------------------------------

    9.4        This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
permitted assigns.


    9.5        Any delays in or failures of performance by either party under
this Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to: Acts of God; acts regulations or laws of
any government; strikes or their concerted acts of worker; fires; floods;
explosions; riots; wars; rebellion; and sabotage. Any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence.


    9.6        Neither party shall use the name of the other party or of any
staff member, officer, employee or student of the other party or any adaptation
thereof in any advertising, promotional or sales literature, publicity or in any
document employed to obtain funds or financing without the prior written
approval of the party or individual whose name is to be used. For GENERAL, such
approval shall be obtained from the Director of Public Affairs. GENERAL agrees
to respond within ten (10) business days of GENERAL’s receipt of any request for
approval under this Paragraph 9.6, provided that such request is delivered to
the Director of Public Affairs, 101 Merrimac Street, Fourth Floor, Boston, MA
02114 (Tel. #617-726-2206; fax #726-6465) and is prominently marked “Urgent –
Please respond within ten days.”GENERAL shall not unreasonably withhold its
consent to any use of its name which accurately and appropriately describes the
licensee-licensor relationship of the parties under this Agreement, and which
does not imply directly or indirectly any endorsement by GENERAL or any of
GENERAL’S faculty, staff or employees of any product or service. PALOMAR shall
not withhold its consent to any use of its name which accurately and
appropriately describes the licensor/licensee relationship of the parties under
this Agreement.


    9.7        This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the Commonwealth of Massachusetts.


    9.8        This Agreement shall not be assignable by GENERAL without
PALOMAR’S written consent except for the right to receive royalties or other
payments payable herein. PALOMAR may at its own discretion and without approval
by GENERAL transfer its interest or any part thereof under this Agreement to a
wholly-owned subsidiary or any assignee or purchaser of all or that portion of
its business associated with the manufacture and sale of PRODUCT or provision of
SERVICES (by way of sale, merger, consolidation or other transaction). In the
event of any such transfer, the transferee shall assume and be bound by the
provisions of this Agreement. Otherwise this Agreement shall be assignable by
PALOMAR only with the consent in writing of GENERAL.


    9.9        For any and all claims, disputes, or controversies arising under,
out of, or in connection with this Agreement, except issues relating to the
validity, construction or effect of any PATENT RIGHT, which the parties shall be
unable to resolve within sixty (60) days, the party raising such dispute or
controversy shall provide the other party with a notice of dispute in writing
which describes in reasonable detail the nature of such dispute. By not later
than ten (10) business days after the recipient has received such notice of
dispute, each party shall have selected for itself a representative who shall
have the authority to bind such party and shall additionally have advised the
other party in writing of the name and title of such representative. By not
later than thirty (30) days after the date of such notice of dispute, such
representatives shall agree upon a third party which is in the business of
providing Alternative Dispute Resolution (ADR) services (hereinafter, “ADR
Provider”) and shall schedule a date with such ADR Provider to engage in ADR.
Thereafter, the representatives of the parties shall engage in good faith in an
ADR process under the auspices of the selected ADR Provider, and each party
shall pay fifty percent (50%) of the ADR expenses. If within thirty (30) days
after the date of the notice of dispute the representatives of the parties have
not been able to agree upon an ADR Provider and schedule a date to engage in
ADR, or if they have not been able to resolve the dispute within thirty (30)
days after the termination of ADR, the parties shall have the right to pursue
any other remedies legally available to resolve such dispute in either the
Courts of the Commonwealth of Massachusetts or in the United States District
Court for the District of Massachusetts, to whose jurisdiction for such purposes
GENERAL and PALOMAR hereby irrevocably consents and submits, provided that, with
respect to royalties and payments to be determined pursuant to Paragraph 4, the
parties agree that, no later than sixty (60) days after (a) they have failed to
designate an ADR provider in accordance with this Paragraph 9.9 or (b) the
termination of ADR without resolution, either party may demand in writing
submitted to the other party that the dispute be submitted to binding
arbitration as provided for in the next succeeding paragraph. Notwithstanding
the foregoing, nothing in this Paragraph 9.9 shall be construed to waive any
rights or timely performance of any obligations existing under this Agreement.


18

--------------------------------------------------------------------------------

The parties agree that any dispute submitted to binding arbitration shall be
conducted in Boston, Massachusetts under the then prevailing rules of the
American Arbitration Association (“AAA”) before a single arbitrator agreed upon
by both parties within twenty (20) days after the serving of a demand for
arbitration. In the event the parties fail to select an arbitrator within the
required time period, the arbitrator shall be selected in accordance with the
rules of the AAA. Each party shall pay fifty percent (50%) of the AAA
arbitration expenses.

Each party’s right to terminate this Agreement under Paragraph 8.3 shall be
tolled while the foregoing procedure is pending, which tolling shall commence
upon the invocation of such procedure, and following such procedure, the full
sixty (60) day grace period Paragraph 8.3 shall apply.


    9.10        If any provision(s) of this Agreement are or become invalid, are
ruled illegal by any court of competent jurisdiction or are deemed unenforceable
under then current applicable law from time to time in effect during the tem
hereof, it is the intention of the parties that the remainder of this Agreement
shall not be affected thereby, provided the Agreement without such provision is
still operative to accomplish its intended functions. It is further the
intention of the parties that in lieu of each such provision which is invalid,
illegal or unenforceable, there be substituted or added as port of this
Agreement a provision which shall be as similar as possible in economic and
business objectives as intended by the parties to such invalid, illegal or
unenforceable provision, but shall be valid, legal and enforceable.


[remainder of this page intentionally left blank]

19

--------------------------------------------------------------------------------

The parties have duly executed this Agreement as of the date first shown above
written.


PALOMAR MEDICAL TECHNOLOGIES, INC. THE GENERAL HOSPITAL CORPORATION     By: /s/
Joseph P. Caruso                            By: /s/ Frances Toneguzzo,
Ph.D.                          Name: Joseph P. Caruso Name: Frances Toneguzzo,
Ph.D. Title: Chief Executive Officer Title: Director
Corporate Sponsored Research and Licensing Date: March 16, 2008 Date: March 16,
2008    





--------------------------------------------------------------------------------


EXHIBIT A


FORM OF NON-DISCLOSURE AGREEMENT


NON-DISCLOSURE AGREEMENT

        This Non-Disclosure Agreement (hereinafter the “Agreement”) is made and
entered into effective as of ____________, 20__, by and between Palomar Medical
Technologies, Inc, a Delaware corporation, having a place of business at 82
Cambridge Street, Burlington, Massachusetts, its subsidiaries, affiliates and
divisions (hereinafter called the “Disclosing Party”), and Massachusetts General
Hospital, having a place of business at Fruit Street, Boston, Massachusetts
02114 (hereinafter the “Receiving Party”), with both the Disclosing Party and
the Receiving Party being sometimes referred to in this Agreement as “a Party”
or “the Parties”.

        WHEREAS, Disclosing Party desires to disclose to the Receiving Party,
specifically only members of the staff of the Office of Corporate Sponsored
Research & Licensing and the Office of the General Counsel of the Receiving
Party, the full (i.e., unredacted) [Name of Sublicense Agreement] between
Disclosing Party and [Name of Sublicensee], effective as of [Date of Sublicense
Agreement] (the “Sublicense Agreement”), only for the purpose of fulfilling
Disclosing Party’s obligations to the Receiving Party under Paragraph 2.1 of the
Amended and Restated License Agreement entered into as of March __, 2008 and
effective as of December 20, 2007 by and between the Disclosing Party and the
Receiving Party, to enable Receiving Party to ascertain the rights and
obligations of the Disclosing Party and its sublicensee under the Sublicense
Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the adequacy of which as consideration for this Agreement
is acknowledged by the Parties, and intending to be legally bound hereby, the
Parties hereby covenant and agree as follows:


    1.        This Agreement shall terminate three (3) years from the date of
the last execution of this Agreement by the Parties. The obligations of the
Receiving Party with respect to copies of the Sublicense Agreement received
under this Agreement shall survive termination and shall remain in effect until
the entire Sublicense Agreement becomes publicly available and is no longer
confidential. The Receiving Party will keep the Sublicense Agreement in
confidence and protect it from disclosure to third parties, treating it as it
would its own proprietary information of like importance. The Receiving Party
will only use the Sublicense Agreement for the purposes described above.


    2.        This Agreement will impose no obligation upon the Receiving Party
with respect to any portion of the Sublicense Agreement which:


    (a)        is now or which hereafter becomes known or available to the
general public through no breach of this Agreement;


    (b)        is hereafter furnished to the Receiving Party by a third party
without breach by such third party of an obligation of confidentiality;


--------------------------------------------------------------------------------

    (c)        is permitted to be disclosed by the prior written consent of the
Disclosing Party;


    (d)        is disclosed by the Disclosing Party to a third party without
restriction; or


    (e)        is required to be disclosed by an order of a governmental agency,
legislative body or court of competent jurisdiction; provided that the Receiving
Party provides the Disclosing Party with immediate notice of such request or
requirement, so that the Disclosing Party may seek an appropriate protective
order and/or waive compliance with this Agreement. The Receiving Party will
cooperate with the Disclosing Party in order that the Disclosing Party may
obtain a protective order, and will exercise its best efforts to obtain
assurance that the Sublicense Agreement will be accorded confidential treatment.


    3.        No rights or obligations other than those expressly recited herein
are to be implied from this Agreement. The Sublicense Agreement disclosed by
Disclosing Party pursuant to this Agreement shall not be used by the Receiving
Party for any purpose other than the purpose set forth above in this Agreement.
Nothing herein will in any way affect the present or prospective rights of the
Disclosing Party under the patent, copyright, trademark or other intellectual
property laws of any country, or be construed as granting to the Receiving Party
any license under any present or future patent or application thereof.
Disclosure by the Disclosing Party of the Sublicense Agreement does not
constitute a warranty that the Sublicense Agreement is accurate, complete, or
adequate for the purposes contemplated by the Receiving Party.


    4.        In the event the Sublicense Agreement is inadvertently or
accidentally disclosed, the Receiving Party shall notify the Disclosing Party in
writing within two (2) working days of the disclosure, and shall take all
necessary precautions to avoid further dissemination of the Sublicense
Agreement, as well as precautions to prevent disclosure of any additional
information.


    5.        The Receiving Party will permit only those of its employees,
agents, representatives, attorneys, consultants, and financial advisors access
to the Sublicense Agreement who have a bona fide need to know in connection with
pursuing the purposes described in this Agreement, and the Receiving Party,
prior to disclosing to such persons (other than its attorneys) any portion of
the Sublicense Agreement, will obtain from each such person a non-disclosure
agreement at least as restrictive as this agreement; provided, however, that the
Receiving Party shall not be required to obtain a non-disclosure agreement from
any of its directors or employees who have entered into an employment or other
agreement with the Receiving Party, which agreement restricts such person from
disclosing any portion of the Sublicense Agreement that is provided to such
person by the Receiving Party. As stated above, for the Receiving Party, the
permitted employees include only members of the staff of the Office of Corporate
Sponsored Research & Licensing and the Office of the General Counsel of the
Receiving Party.


    6.        The Receiving Party shall not make any copies of the Sublicense
Agreement without the prior written consent of the Disclosing Party.


--------------------------------------------------------------------------------

    7.        Upon termination of this Agreement or within five (5) business
days of a written demand by the Disclosing Party, all copies of the Sublicense
Agreement, together with any memoranda or notes thereof, shall be returned by
the Receiving Party to the Disclosing Party, accompanied by the certificate
executed by an authorized representative of the Receiving Party to the effect
that all such material has been returned. The return of all such copies of the
Sublicense Agreement and related memoranda or notes will not relieve the
Receiving Party of its obligation to maintain the confidentiality of the
Sublicense Agreement for the full period and its obligation not to use the
Sublicense Agreement for any purpose other than the purpose stated above.


    8.        This Agreement expresses the entire understanding and agreement of
the Parties with respect to the disclosure of the Sublicense Agreement by the
Disclosing Party to the Receiving Party, and supersedes all prior agreements and
discussions concerning the subject matter hereof, whether oral or written. This
Agreement may not be altered or amended except by a written instrument executed
by both Parties. This Agreement will be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts. In the event of
litigation between the parties concerning this Agreement, exclusive jurisdiction
will lie in the trial court of the Commonwealth of Massachusetts, and venue will
be in Middlesex County, Massachusetts. The Parties agree that a breach of this
Agreement is likely to cause irreparable harm to the Disclosing Party for which
money damages alone would be an inadequate remedy.


    9.        If any term or condition of this Agreement is determined by court
or agency of competent jurisdiction to be illegal or unenforceable, then such
term or condition shall be deleted from this Agreement; but this Agreement, as
amended by such deletion, will continue in full force and effect. Whenever the
permission or consent of either Party is required or permitted under this
Agreement, such consent will not unreasonably be withheld, delayed or made
subject to any condition not specifically provided for in this Agreement.


[remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized representatives as a contract under
seal as of the date first set forth above.


PALOMAR MEDICAL TECHNOLOGIES, INC.     By:_____________________________________
Name: Title: Date:

MASSACHUSETTS GENERAL HOSPITAL     By:_____________________________________
Name: Title: Date:



--------------------------------------------------------------------------------


EXHIBIT B

        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.






--------------------------------------------------------------------------------


EXHIBIT C

        ** This material was omitted pursuant to a request for confidential
treatment and was separately filed with the SEC on March 20, 2008.




--------------------------------------------------------------------------------